          Case 3:20-cv-02731-VC Document 542 Filed 08/13/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        QUESTION FOR STATUS
                                                    CONFERENCE
          v.

  DAVID JENNINGS, et al.,
                 Defendants.

       At the next status conference, the parties should be prepared to discuss (1) whether any
detainees at Mesa Verde, such as detainees with significant medical vulnerabilities, can or should
be transferred to other detention facilities (at least during the pendency of the Covid-19 outbreak
at Mesa Verde); and (2) whether ICE and/or GEO have policies regarding when a person is sick
enough to be taken to the hospital.



       IT IS SO ORDERED.

Dated: August 13, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
